AGREEMENT OF TRANSFER OF TRADEMARK APPLICATION RIGHTS

between

Vita Spirits Inc.

and

Vita Spirits Corp.

Date: May 19, 2008

 

AGREEMENT OF TRANSFER OF TRADEMARK APPLICATION RIGHTS

This Agreement is entered into by and between the following parties on May 19,
2008 in Fort Lauderdale, FL:

A. Vita Spirits Inc. ("Transferor")



Address: 7026 NW 40th CT, Coral Springs, FL, 33065

B. Vita Spirits Corp. ("Transferee")

Address: Suite 201, 2400 W. Cypress Creek Rd., Ft. Lauderdale, FL 33309

WHEREAS:

1. The Transferor is the legal owner of the application rights to eight (8)
Trademarks (the "Trademarks"), as defined in Annex 1 of this agreement;

2. The Transferee is an incorporation duly organized and validly existing under
the laws of the state of Nevada.

3. At the request of the Transferee, the Transferor intends to transfer the
application right of the Trademarks owned by it to the Transferee, and the
Transferee agrees to accept such transfer from the transferor in accordance with
the terms and conditions herein.

The Parties have reached the following agreement with regard to the transfer of
the application right of the above-mentioned trademarks:

1. DEFINITIONS

Unless the context otherwise requires, the following terms shall have the
meanings ascribed thereto below:

1.1 "Trademarks" shall mean the eight (8) trademarks (Serial Number: 77350781
(VITARUM), 77350782 (VITAQUILA), 77256490 (VITAVODKA), 77377972 (VITAGIN),
77377973 (VITAWHISKEY), 77377978 (VITACOGNAC), 77350783 (BUZZZ), and 77350784
(BUZZZN) (listed in Annex 1 that had been registered with the United States
Patent and Trademark Office (hereinafter referred to as the "Trademark Office").

1.2 "Trademark Application Right" shall mean all the rights and benefits the
Transferor, as an applicant, is entitled to during the whole application and
approval process for trademark registration with the Trademark Office, including
without limitation the application right for the registration of the trademarks
and other rights the Transferor is entitled to before obtaining the registered
trademarks, such as the right to license the use right to others, copyright and
derivative works right etc.

1.3 "Transfer" shall mean that the Transferor enters into this Agreement with
the Transferee and expressly agrees to transfer the application right of the
above-mentioned trademarks to the Transferee, including without limitation a
series of actions, from the Transferor and the Transferee's handling of relevant
procedures with the Trademark Office in accordance with this Agreement, till the
Trademark Office's verification/announcement of the transfer between the Parties
and the completion of the registration procedures of the trademarks with the
Trademark Office.

1.4 "Force Majeure" shall mean any event that is unforeseeable, unavoidable or
the consequences whereof is insurmountable which renders the performance of all
or part of the obligations of either Party under this Agreement to be virtually
impossible or economically impracticable, including without limitation floods,
fires, droughts and other Acts of God, strikes, insurrections, turmoil and wars
etc.

2. TRANSFER OF TRADEMARK APPLICATION RIGHT

2.1 The Transferor agrees to transfer the trademark application right to the
Transferee unreservedly and irrevocably, and the Transferee shall have all
rights of the trademarks that rightly belong to the proprietor of the
application right after accepting such transfer.

2.2 The Transferor agrees to stop using such trademarks and not to claim any
right over the application right of such trademarks (and the trademarks) after
this Agreement takes effect.

2.3 The Transferor agrees that upon the Trademark Office's
verification/announcement of the Transferor as the proprietary holder of the
application right of the trademarks, the Transferee shall have the right to
apply to the Trademark office for the handling of the transfer procedures to
transfer the application right of the trademarks from the Transferor to the
Transferee in accordance with the agreement herein, and submit a Transfer
Application/Application for Registered Trademarks signed by the Transferor
directly to the Trademark Office, and upon verification/announcement by the
Trademark Office, become the proprietor of the application right of such
trademarks, and further complete the registration procedures of the trademarks.

2.4  Once the Transferee completes the registration of the trademarks at the
Trademark Office and obtains a Trademark Registration Certificate, it shall
become the proprietary owner of such registered trademarks and have independent
and full right over such registered trademarks. At all times during the
above-mentioned process and after the obtaining of the Trademark Registration
Certificate, the Transferor shall not raise any disputes or objections in
relation to the trademark application right (and the trademarks) for any reason.

2.5  If the above-mentioned transfer of the trademark application right is
suspended, terminated or not fulfilled for causes attributable to the

Transferor, the Transferor shall compensate the Transferee for any loss arising
thereof.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 The Transferor and the Transferee represent and warrant to each other as
follows:

(a) it has all the powers and capacities that are necessary for the execution of
this Agreement, the performance of its obligations and the exercise of its
rights under this Agreement;

(b) the signatory to this Agreement, whether a natural or legal person, has been
authorized for the execution of this Agreement based on his full capacity or a
Board resolution;

(c) once the Agreement is executed, the Parties shall be bound by this Agreement
and its annex.

3.2 The Transferor warrants that its application for the trademarks referred to
in this Agreement does not violate any applicable laws; and it lawfully and
flawlessly owns the application right of the trademarks as listed in Annex 1.
The Transferor has the right to transfer the application right of such
trademarks to the Transferee at its own discretion.

3.3 The Transferee warrants that after the transfer, it will continue to take
necessary and proactive measures for the protection of the trademarks.

3.4 The Parties agree that upon effectiveness of this Agreement, the Parties
shall sign any legal documents and take any lawful actions that are necessary
for the realization of the transfer under this Agreement, including without
limitation that the Transferor shall unconditionally sign all necessary
documents including the Transfer Application/Application for Registered
Trademarks and cooperate with the Transferee in the handling of all the
procedures.

4. PRICE FOR TRANSFER OF THE TRADEMARK APPLICATION RIGHT

4.1 The Parties agree that the Transferor shall transfer the application right
of the trademarks to the Transferee for the price of $1 USD.

5. DAMAGES AND INDEMNIFICATION

5.1 Where either Party breaches any representations, warranties or undertakings
provided in this Agreement, the other Party shall have the right to terminate
this Agreement, and request the breaching Party to pay damages to the other
party or to indemnify the other party for any losses.

5.2 If in any event a third party claims that the Transferor does not have the
right to transfer the application right of such trademarks, or it claims for
compensation on the ground that the transfer of the trademark application right
as provided in this Agreement infringes on its rights, all reasonable expenses
for the defense of such claim incurred by the Transferee and the liabilities
shall be borne by the Transferor.

 

6. EFFECTIVENESS

6.1 This Agreement shall immediately come into effect upon execution by both
Parties.

6.2 All notices in connection with this Agreement shall be in writing and shall
be given or made by delivery in person by one Party to the other Party.

The addresses of the Parties for the delivery of notices are as follows:

Transferor: Vita Spirits Inc.

Address: 7026 NW 40th CT, Coral Springs, FL, 33065

Transferee: Vita Spirits Corp.

Address: Suite 201, 2400 W. Cypress Creek Rd., Ft. Lauderdale, FL 33309

7. GOVERNING LAWS AND DISPUTE RESOLUTION

7.1 This Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the State of Florida.

7.2 In case the Parties have any dispute over the validity, interpretations or
performance of the Agreement, they shall try to resolve it through friendly
consultations. Where the dispute can not be resolved through consultations
within thirty days from the date the dispute arises, either Party may file a
suit in the state court of Florida having jurisdiction over such dispute.

8. MISCELLANEOUS

8.1 This Agreement is severable, which means any term in this Agreement that has
been defined as unlawful or unenforceable shall not affect the validity and
enforceability of any other terms in this Agreement.

8.2 This Agreement shall constitute the entire agreement reached between the
Parties with regard to the transfer of the trademark application right, and
supersede all previous understandings or arrangements between the Parties.

 

IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
the Parities affix their signatories hereton:

Transferor: Vita Spirits Inc.

Signature: Garry Westbrook

By: Gary Westbrook

Date: May 19, 2008

 

Transferee: Vita Spirits Corp.

Signature: Garry Westbrook

By: Gary Westbrook

Date: May 19, 2008



 

Annex 1: List of Trademarks Applications for Transfer

 

1. VITAVODKA: United States Patent and Trademark Office Serial #77256490

2. VITAQUILA: United States Patent and Trademark Office Serial #77350782

3. VITARUM: United States Patent and Trademark Office Serial #77350781

4. VITAWHISKEY: United States Patent and Trademark Office Serial #77377873

5. VITAGIN: United States Patent and Trademark Office Serial #77377972

6. VITACOGNAC: United States Patent and Trademark Office Serial #77377978

7. BUZZZ: United States Patent and Trademark Office Serial #77350783

8. BUZZZN: United States Patent and Trademark Office Serial #77350784